UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6394



HARRY PHILLIP GROSS, III,

                                           Petitioner - Appellant,

          versus


RONALD F. MOATS, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
3802-L)


Submitted:   May 13, 1999                   Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Harry Phillip Gross, III, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry Phillip Gross, III, seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998) and denying his motion for reconsidera-

tion. We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   See Gross v. Moats, No. CA-98-3802-L (D. Md. Feb.

1 & 11, 1999).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2